Order denying motion to dismiss complaint reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon the ground that the complaint fails to state facts sufficient to constitute a cause of action, in that the privilege of the plaintiff to vend candies was not an exclusive privilege. Rich, Young and Seudder, JJ., concur; Lazansky, P. J., and Seeger, J., dissent upon the ground stated in Harnick v. Woodrock Amusement Corporation, Appeal No. 1 [ante, p. 662], decided herewith.